U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53305 STONECREST ONE, INC. (Exact name of registrant as specified in its charter) Nevada 26-2168614 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14338 Crown Harbor Drive, Charlotte, North Carolina 28278 (Address of principal executive offices) 928-713-2386 (Registrant’s telephone number 605 Bonita Way, Prescott, Arizona 86301928-642-3473 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).  Yesý No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated filer□ Non-accelerated filer□ Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ýYes No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check markwhether the registrant has filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the SecuritiesExchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:At February 11, 2011 there were 1,000,000 shares of common stock outstanding. PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Page Balance Sheet as of December 31, 2010 (unaudited) and June 30, 2010 (audited) F-1 Statement of Operations for the three months ended December 31, 2010 and 2009 (unaudited) and for the period March 5, 2008 (inception) through December 31, 2010 F-2 Statement of Operations for the six months ended December 31, 2010 and 2009 (unaudited) and for the period March 5, 2008 (inception) through December 31, 2010 F-3 Statement of Stockholders Deficit F-4 Statement of Cash Flowsfor the six months ended December 31, 2010 and 2009 (unaudited)and for the period March 5, 2008 (inception) through December 31, 2010 F-5 Notes to Financial Statements (Unaudited) F-6 Stonecrest One, Inc. (A Development Stage Company) Balance Sheets As of December 31, 2010 June 30, 2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts Payable Note Payable to a Related Party Accrued Interest Expense TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock ($0.0001 par value; 10,000,000 shares authorized; no shares issued and outstanding at December 31, 2010 and June 30, 2010) - - Common stock ($0.0001 par value; 100,000,000 shares authorized: 1,000,000 issued and outstanding at December 31, 2010 and June 30, 2010) Additional Paid in Capital - - Deficit Accumulated During the Development Stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 Stonecrest One, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Cumulative For the three months ended Totals December 31, Since Inception March 5, 2008 REVENUES Income $
